Citation Nr: 1401174	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967.  The appellant is the Veteran's surviving spouse.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2013, the appellant testified at a Board hearing.  A transcript of that hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the June 2013 Board hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death, due to an interstitial lung disease, was caused by exposure to herbicides during his service in Vietnam.  

At the June 2013 Board hearing, the appellant testified that the Veteran sought treatment for his lungs at the Gainesville VAMC shortly after his discharge from service in the 1970s.  The Board notes that the only VA treatment records contained in the claims file are from the Gainesville VAMC and dated December 2008 to January 2009.  Therefore, the Board finds that a remand is necessary in order to obtain any outstanding VA treatment records from the Gainesville VAMC.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  

Additionally, the appellant also testified that she was in possession of private treatment records regarding the Veteran's lungs from the 1970s.  The Board notes that the private treatment records in the claims file are dated June 1988 to July 2007.  The Board finds that on remand the appellant should be afforded the opportunity to submit the private medical records she has in her possession.  If necessary, the appellant should also be asked to provide an authorization and consent form for the release of these records.  38 C.F.R. § 3.159(e)(2).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records from the Gainesville VAMC dated from 1967 to 2008.  If any requested outstanding records cannot be obtained issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The appellant should be notified of such.  

2. Afford the appellant the opportunity to submit all private medical records in her possession, specifically the private treatment records from the 1970s identified at the June 2013 Board hearing.  If necessary, the RO shall then secure any necessary authorizations.  If any requested outstanding records cannot be obtained issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The appellant should be notified of such.  

3. After the above actions have been completed, readjudicate the appellant's claim.  If the claim remains denied, issue to the appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


